Souris, J.
This case presents the same question decided today in Halfacre v. Paragon Bridge & Steel Company, 368 Mich 366. In Halfacre, the appeal board affirmed double compensation. In this case, on essentially the same significant facts, it affirmed an award which denied claimant double compensation.
Reversed and remanded for further proceedings in accordance with Halfacre v. Paragon Bridge & Steel Co., 368 Mich 366. Costs to appellant.
Kavanagh, Otis M. Smith, and Adams, JJ., concurred with Souris/ J.- - -■ -
Black, J., concurred in result.